Citation Nr: 9925191	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to secondary service connection for diabetes 
mellitus.

2.  Entitlement to an increased rating for hypertensive heart 
disease, currently rated 60 percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to October 
1972.

This case comes to the Board of Veterans Appeals (Board) 
partly from a July 1993 decision by the VA RO which denied an 
increased rating for hypertension, rated 20 percent 
disabling.  In a March 1994 decision, the RO reclassified 
this disability as hypertensive heart disease and increased 
the rating to 30 percent; in a September 1998 decision, the 
RO increased the rating for this condition to 60 percent.  
The appeal for a higher rating for this condition continues.  
The case also comes to the Board from an October 1995 rating 
decision which increased the rating for PTSD from 30 to 50 
percent (the veteran appeals for a higher rating), and from 
an April 1996 rating decision which denied secondary service 
connection for diabetes mellitus.  

The issue of entitlement to an increased rating for service-
connected hypertensive heart disease is addressed in the 
remand portion of this Board decision.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for secondary service connection for diabetes 
mellitus.

2.  The veteran's PTSD is productive of severe social and 
industrial impairment, and no more than occupational and 
social impairment with deficiencies in most areas.





CONCLUSIONS OF LAW

1.  The veteran's claim for secondary service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The criteria for a rating of 70 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

During the veteran's active duty in the Army from April 1970 
to October 1972, he served in Vietnam and was awarded the 
Combat Infantryman Badge.

A review of his service medical records shows that at a 
December 1969 medical examination performed for induction, 
the veteran's endocrine system was listed as normal.  On 
medical examination performed for separation purposes in 
October 1972, the veteran's endocrine system was listed as 
normal.  A urinalysis was negative for sugar or albumin in 
the urine.  Service medical records are negative for diabetes 
mellitus.

During a March 1976 admission to Hahnemann Medical College 
and Hospital for a hypertension work-up, a family history of 
diabetes mellitus was noted.  A urinalysis was negative for 
sugar, and there were no specific findings or diagnosis of 
diabetes mellitus.  A VA general medical examination in May 
1985 noted no diabetes.

In September 1985, the RO granted service connection for 
hypertension, based on elevated blood pressure readings 
during and after the veteran's active duty, and a 10 percent 
rating was assigned for this condition.

VA medical records from the mid-1980s show a diagnosis of 
PTSD.  In May 1987, the RO granted service connection for 
PTSD, and such condition was rated 10 percent. 

VA examinations and outpatient treatment records in the 1980s 
early 1990s and a report of a VA medical center (VAMC) 
admission in April 1991 do not indicate diabetes.  The 
records describe other ailments including hypertension and 
PTSD.

A September 1991 RO decision increased the rating for 
hypertension to 20 percent.  A June 1992 RO decision 
increased the rating for PTSD to 30 percent.

A review of laboratory studies shows elevated blood sugar 
readings in September and November 1992.   

The veteran was admitted to a VAMC in May 1994 after a week 
of malaise, polyuria, polydipsia, and complaints of weakness.  
Blood studies showed his glucose was 701 and he was started 
on insulin for hyperglycemia and new-onset diabetes mellitus.  
The final diagnoses were hyperglycemia, new-onset diabetes 
mellitus, hypertension, and sinusitis.

In November 1994 the veteran filed a claim for service 
connection for diabetes mellitus secondary to his service-
connected hypertension.

In February 1995 he filed a claim for an increased rating for 
his service-connected PTSD.  

Diagnoses at an October 1995 VA physical examination included 
diabetes and hypertensive heart disease.

On an October 1995 VA psychiatric examination, the veteran 
said his PTSD symptoms had caused significant adverse effects 
on his job and family life.  He continued to work at the post 
office.  He reportedly took medication to go to sleep.  He 
had normal speech.  He was calm and collected.  He had a 
depressed mood and a bland affect.  There were no delusions 
or hallucinations.  His judgment and insight were fair.  The 
diagnosis was PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 45.

In an October 1995 decision, the RO increased the PTSD rating 
to 50 percent.

The veteran testified at a hearing at the RO in May 1996 on 
the issue of an increased rating for PTSD.  He described 
problems he was having with his job at the post office, and 
attributed all his problems to his PTSD.  He reported he was 
on 2 different psychiatric medications, and went to 
psychiatric counseling once every 2 weeks.

The veteran testified at a hearing at the RO in January 1997 
on the issue of secondary service connection for diabetes 
mellitus.  He said he was first diagnosed as having diabetes 
in about 1993.  He said that doctors had told him that his 
diabetes mellitus was probably due to his hypertension, but 
they refused to so state in writing.  The veteran stated that 
he had lost time from work at the post office due to his 
physical ailments including diabetes and hypertensive heart 
disease.

VA outpatient treatment records from 1994 to 1997 show 
treatment for his hypertension, diabetes mellitus, and PTSD.  
At the mental health clinic in April 1997 it was reported 
that he had been out of work due to physical problems 
(diabetes mellitus and high blood pressure) over the last 6 
months, but that his PTSD had contributed to these problems.  
In May 1997 it was noted that he was working full time and 
had been able to manage difficult problems with his 
supervisor.

On a July 1997 VA psychiatric examination, the veteran 
reported he continued to receive regular outpatient care, 
including medications, for his PTSD.  He said he had frequent 
nightmares (4-5 times a week).  He said he been unable to 
work from October 1996 to March 1997 and had been unable to 
work since June 1997, although he was planning to return to 
work this week.  He said he walked out on jobs because of 
disagreements with supervisors, especially women.  He said he 
had violent feelings over trivial things.  He was mildly 
depressed.  There were no hallucinations.    The diagnosis 
was PTSD.  The examiner said the veteran was irritable and at 
times losing a good reality sense.  The diagnosis was PTSD, 
chronic and severe.  The examiner assigned a GAF score of 40, 
and said that earlier when the veteran said he had to take 
time off work it was thought to be 30 or even 25.

A September 1998 RO decision increased the rating for 
hypertensive heart disease to 60 percent.

II.  Analysis

A.  Secondary service connection for diabetes mellitus 

There is no evidence of diabetes mellitus during the 
veteran's active duty or for many years later; there is no 
evidence to support direct or presumptive service connection 
for such disorder; and the veteran does not contend 
otherwise.

Rather, the veteran claims secondary service connection for 
diabetes mellitus.  He maintains that diabetes is due to his 
service-connected hypertensive heart disease.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

The threshold question is whether the veteran has met his 
burden of submitting evidence to show that his claim is well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  If he has not done so, 
there is no VA duty to assist him in developing the claim, 
and the claim must be denied.  Id.  For a claim of service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence of a disease or injury during service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service disease or injury and the 
current diagnosis (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  For a well-grounded claim for 
secondary service connection, there must be medical evidence 
of a nexus between an established service-connected 
disability and the claimed condition.  Jones v. Brown, 7 
Vet.App. 134 (1994).

The medical evidence shows that the veteran's diabetes was 
first noted in 1994, years after service.  One of his 
service-connected conditions is hypertensive heart disease.  
There is, however, no medical evidence of causality, linking 
hypertensive heart disease with diabetes, to make his claim 
well grounded.  Id.  The testimony of the veteran, to the 
effect that his diabetes was caused by hypertensive heart 
disease, does not constitute cognizable evidence on medical 
causality since, as a layman, he has no competence to give 
medical opinions on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The veteran's 
testimony that his doctors told him that his service-
connected hypertensive heart disease probably contributed to 
diabetes mellitus (but that the doctors refused to put such 
opinion in writing) is not competent medical evidence because 
a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said, is simply 
too attenuated and inherently unreliable to constitute the 
medical evidence required to make a claim well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995).

Absent competent medical evidence of an etiologic 
relationship between the service-connected hypertensive heart 
disease, and the diabetes which is claimed for service 
connection on a secondary basis, the veteran's claim for 
secondary service connection for diabetes mellitus is 
implausible, and thus the claim must be denied as not well 
grounded.  Caluza, supra; Jones, supra.

B.  An increased rating for PTSD 

The veteran's claim for an increase in a 50 percent rating 
for his service-connected PTSD is well grounded, meaning 
plausible.  The RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411, as in effect prior to November 7, 1996.  
The old rating criteria provide that a 50 percent rating is 
assigned when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to established and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132 for a 100 percent rating are 
each independent bases for granting a 100 percent rating).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
The new rating criteria provide that a 50 percent rating is 
to be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is to be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.  In this case the Board finds the old rating 
criteria are the most favorable.

The veteran's statements describe psychiatric symptoms which 
interfere with his work functioning to some degree.  He also 
reports impairment of family and other social relationships.  
The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (effective prior to November 7, 
1996); 38 C.F.R. § 4.126 (effective November 7, 1996).

At the July 1997 VA examination for PTSD, the condition was 
labeled severe when listing the diagnosis, but an examiner's 
classification of the level of impairment is not controlling 
for rating purposes.  38 C.F.R. § 4.130 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.126 (effective November 7, 
1996).  VA doctors assigned the veteran GAF scores of 45 and 
40 after examinations in October 1995 and July 1997.  The 
Board notes that the veteran has missed considerable time 
from his job at the post office, apparently at least in part 
due to PTSD symptoms (although physical ailments also are 
partly responsible), and a GAF scores of 40-45 suggests 
severe impairment.  With application of the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that the 
veteran's PTSD has increased in severity and is now 
productive of severe social and industrial impairment, 
warranting a 70 percent rating under the old criteria.  38 
C.F.R. § 4.132, Code 9411 (1996).

The Board also finds that the veteran's PTSD does not result 
in more than a 70 percent disability under either the old or 
new criteria.  Focusing on PTSD symptoms, alone, the medical 
and other evidence does not show that his symptoms are of 
such a magnitude so as to produce virtual isolation in the 
community; he does not have totally incapacitating 
psychoneurotic symptoms; nor is he demonstrably unable to 
obtain or retain employment (the old criteria for a 100 
percent rating under Code 9411).  Under the new criteria the 
evidence does not suggest that PTSD symptoms cause total 
occupational and social impairment. (The new criteria for a 
100 percent rating under Code 9411).  The preponderance of 
the evidence is against a 100 percent rating for PTSD; thus, 
the benefit-of-the-doubt rule is inapplicable to this aspect 
of the claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

In summary, the Board concludes that an increased rating for 
PTSD, to the level of 70 percent but no higher, is warranted.


ORDER

Secondary service connection for diabetes mellitus is denied.

An increased rating of 70 percent for PTSD is granted.


REMAND

The veteran also appeals for an increase in a 60 percent 
rating for hypertensive heart disease.  Effective January 12, 
1998, the criteria for rating cardiovascular disorders were 
changed.  The new rating criteria indicate that heart disease 
is largely to be evaluated based on metabolic equivalent 
units (METs), which are determined by exercise testing or (if 
such testing is not medically feasible) by an estimation by 
the examiner.  38 C.F.R. § 4.104, Note 2, and Code 7005.  The 
last VA heart examination in June 1997 did not include all 
information necessary for rating under the new criteria.  
Given these circumstances, it is the judgment of the Board 
that all onging treatment records should be secured, and a 
current VA heart examination should be provided.

Accordingly, the issue of an increased rating for 
hypertensive heart disease is REMANDED for the following 
action.

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment for 
heart disease since June 1997.  The RO 
should obtain the related medical 
records, following the procedures of 
38 C.F.R. § 3.159.

2.  Thereafter, the veteran should be 
provided with a VA examination to 
evaluate the severity of his service-
connected hypertensive heart disease.  
The claims folder should be provided to 
and reviewed by the doctor.  The RO 
should also provide the examiner with a 
copy of the new rating criteria, and the 
doctor should perform all tests and 
report all findings (METs, etc.) 
necessary for evaluating the condition 
under the new rating criteria.

3.  Thereafter, the RO should review the 
claim for an increased rating for 
hypertensive heart disease.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.  Then 
the case should be returned to the Board. 


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

